[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT           FILED
                   ________________________ U.S. COURT  OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                       JANUARY 10, 2012
                          No. 11-13796
                      Non-Argument Calendar               JOHN LEY
                                                           CLERK
                    ________________________

                D.C. Docket No. 2:11-cv-14165-DLG



KENNETH GRIMSHAW,
Pro Se "ex rel",

                                                       Plaintiff - Appellant,

                               versus

METROPOLITAN LIFE INSURANCE COMPANY,
METLIFE, INC.,
C. ROBERT HENRIKSON,
CURTIS H. BARNETTE,
SYLVIA MATHEWS BURWELL, et al.,

                                                   Defendants - Appellees.

                   ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                         (January 10, 2012)
Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Kenneth Grimshaw appeals the dismissal with prejudice of his complaint

that Metropolitan Life Insurance Company and its employees violated the

Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 et seq.,

the insurance laws of the State of New York, and the laws of Florida. Fed. R. Civ.

P. 12(b)(6). Grimshaw alleged that Metropolitan Life and its employees used mail

and wire transmissions to “defraud[] [Grimshaw] and hundreds of other

beneficiary and/or policyholders nationwide out of millions” of dollars by

diminishing beneficiary payments for life insurance policies issued before 1965

that had face values below $1,000. The district court ruled that Grimshaw failed

to plead sufficient facts to state a plausible claim for relief. We affirm.

      Grimshaw argues that the district court erred by dismissing his complaint

based on the insufficient pleading of his claim of racketeering, but we disagree.

Grimshaw asks that we remand so he can file an amended complaint, but a remand

would be futile because even a “‘more carefully drafted complaint [could not] state

a claim.’” Silva v. Bieluch, 351 F.3d 1045, 1048 (11th Cir. 2003) (quoting Bank

v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991)). Grimshaw’s complaint asserted

that Metropolitan Life engaged in racketeering, but the facts alleged in his

                                           2
complaint cannot support a claim of racketeering.

      Grimshaw also argues that the supplemental jurisdiction of the district court

evaporated upon dismissal of the racketeering claim, but a district court has the

discretion to “exercise [supplemental] jurisdiction after dismissing every claim

over which it had original jurisdiction.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

U.S. 635, 129 S. Ct. 1862, 1866 (2009). Grimshaw fails to challenge the ruling

that his complaint also failed to state a claim for relief under state law.

      The dismissal of Grimshaw’s complaint with prejudice is AFFIRMED.




                                           3